OPINION — AG — QUESTION: ' WOULD YOU KINDLL GIVE ME A FORMAL OPINION AS TO THE PROCEDURE TO BE FOLLOWED IN CHANGING THE NAME OF COAL COUNTY TO ANOTHER NAME. THERE WOULD BE NO OTHER CHANGES IN THE COUNTY WITH REGARDS TO BOUNDARIES AND OFFICIAL APPEARANCE? — THE NAME OF COAL COUNTY MAY NOT BE CHANGED " TO ANOTHER NAME " EXCEPT BY VIRTUE OF A CONSTITUTIONAL AMENDMENT EITHER BY INITIATIVE PETITION OR BY THE LEGISLATURE, WHICH AMENDMENT IS APPROVED BY VOTE OF THE PEOPLE. CITE: ARTICLE XVII, SECTION 8 (FRED HANSEN)